EXHIBIT RADA Has Signed a $6.5 Million Aircraft Upgrade Contract NETANYA, Israel, June 21, 2010 RADA Electronic Industries Ltd. (NASDAQ: RADA) has signed a follow on contract to upgrade the aircraft of a customer in Latin America, having a value of close to $6.5M. This contract is the 2nd phase of a major aircraft upgrade program having current value in excess of $15 million. The second phase is scheduled to begin during the third quarter 2010 and be conducted in parallel to the first phase which is in progress now. The program involves integration of products from international subcontractors. “Latin America is a strategic growth region for RADA. We are extremely pleased with the trust that the customer continues to put in us by activating the 2nd phase of such a complex program” says Zvika Alon, RADA CEO. "This is growing to become one of the most significant programs executed by RADA at this time. We believe that the capability we develop and install in this customer's aircraft is unique and that the execution of this upgrade places us among the few companies who are capable of performing such programs. We continue to offer similar capabilities to our strategic customers worldwide." About RADA RADA Electronic Industries Ltd. is an Israel based defense electronics contractor.
